UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 23, 2011 Wynn Resorts, Limited (Exact name of registrant as specified in its Charter) Nevada 000-50028 46-0484987 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3131 Las Vegas Boulevard South Las Vegas, Nevada 89109 (Address of principal executive offices) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure. On August 23, 2011, Wynn Macau, Limited (“WML”), an indirect subsidiary of Wynn Resorts, Limited (the “Registrant”) with ordinary shares of its common stock listed on The Stock Exchange of Hong Kong Limited, filed its preliminary results in respect of the six months ended June 30, 2011 (the “Semi-Annual Results Announcement”) with The Stock Exchange of Hong Kong Limited.The Registrant owns approximately 72.3% of WML’s ordinary shares of common stock.The Semi-Annual Results Announcement is furnished herewith as Exhibit 99.1.The information in this Form 8-K and Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Semi-Annual Results Announcement of Wynn Macau, Limited, for the Six Months Ended June 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:August 23, 2011 WYNN RESORTS, LIMITED By: /s/ Matt Maddox Matt Maddox Chief Financial Officer and Treasurer
